MEMORANDUM*
Even viewing the record in the light most favorable to plaintiff, the officers had probable cause to arrest him because he was observed accepting the proceeds of a drug transaction. Thus, plaintiff suffered no Fourth Amendment violation. See Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir.1998) (per curiam) (“To prevail on his § 1983 claim for false arrest ... [plaintiff] would have to demonstrate that there was no probable cause to arrest him.”). That Officer Beard may have deliberately reported false information as to the exact sequence of events is of no consequence. See Whren v. United States, 517 U.S. 806, 811-13, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996) (“Subjective intentions play no role in ordinary, probable-cause Fourth Amendment analysis.”).
We grant plaintiffs motion to take judicial notice of the state court docket sheet in support of his 42 U.S.C. § 1983 claim for malicious prosecution. See Fed. R.Evid. 201. But to maintain such a claim, “a plaintiff ‘must show that the defendants prosecuted [him] with malice and without probable cause.’ ” Awabdy v. City of Adelanto, 368 F.3d 1062, 1066 (9th Cir.2004) (emphasis added) (alteration in original) {quoting Freeman v. City of Santa Ana, 68 F.3d 1180, 1189 (9th Cir.1995)); see also Heck v. Humphrey, 512 U.S. 477, 484 n. 4, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (noting that lack of probable cause is an “essential” element of a malicious prosecution claim). The uncontested evidence was sufficient to establish probable cause that plaintiff was party to a drug transaction. Plaintiff thus failed to meet his pleading burden.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.